DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,095,665 to Nagata et al. (hereinafter Nagata).

	With respect to claim 1, Nagata discloses a super abrasive grain grinding tool such as wheel which has high porosity (Nagata, abstract; col. 1, lines 5-10; col. 6, lines 60-65). Nagata teaches that their grinding tool comprises abrasive grains, first filler (i.e. claimed inorganic hollow filler), and an inorganic bonding agent (col. 1, line 61 to col. 2, line 36; col. 2, lines 61-62; col. 3, lines 4-22 and 62-67; col. 4, lines 5-15). Nagata discloses that the concentration of abrasive grains is 5 to less 100%, and preferably 25-72% (col. 2, lines 61-62); although the cited lines do not specifically indicate whether the concentration is in weight percent or volume percent, it is taken that the disclosed concentrations in Nagata are in volume percent unless cited differently because other concentrations, drawn to the concentrations of components within the grinding tool, are disclosed as volume parts or vol%.
Nagata is drawn to obtaining a grinding wheel with a higher grinding ratio and excellent surface finish (col. 6, lines 60-65) and wherein the fine pores are “uniformly” distributed in the grinding tool (col. 2, lines 15-16). Thus, it is expected of the grinding tool of Nagata to have a homogeneous structure especially in light of the fact that, inevitably, superior and excellent grinding results and surface finish is not obtainable from a grinding tool having non-homogeneous structure. 
As for the recitation of the “homogeneity with a standard deviation of 10 or less in a frequency distribution chart of an area ratio of an abrasive grain, which is a distribution chart of proportions of a solid matter including the abrasive grain per unit area at a 

With respect to claim 2, Nagata discloses that their inorganic hollow filler has a grain size of about ½ to 2 times the average grain size of the super abrasive grains (col. 4, lines 35-41) and the abrasive grains have a size of #60 to #3000 mesh size (col. 3, lines 9-14). Thus, the reference renders obvious an overlapping ranges with the claimed range of a diameter for the filler of 1.6 time or less with respect to the abrasive grain. MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 3, Nagata discloses a concentration of 5 to less than 100 vol% and more preferably 25-75 vol% of abrasive grains (col. 2, lines 60-62). Furthermore, Nagata discloses a concentration of 1-55 vol% of the inorganic hollow filler 
MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 4, Nagata discloses a concentration of 15-35 vol% of bonding material (col. 3, lines 21-22) which shares an end point, i.e. 15 vol%, with the claimed range. Thus, the reference renders claim 4 obvious. 

	With respect to claim 5, Nagata discloses that their grinding wheel has a higher grinding ratio and excellent surface finish (col. 6, lines 60-65) and wherein the fine pores are “uniformly” distributed in the grinding tool (col. 2, lines 15-16). Based on these disclosures, the claimed “homogeneous” feature of the grinding wheel is rendered 

	With respect to claim 6, Nagata discloses that their first filler, i.e. claimed inorganic hollow filler, is present in a concentration of 1-55 vol% (col. 4, lines 4-6). Although this concentration is disclosed for the raw materials, due to the fact that there is no disclosure or evidence as to the disclosed first filler being evaporated or disappeared during the process of manufacturing of the grinding wheel, it is expected of the final concentration not to be too far off from the disclosed concentration of 1-55 vol%. Further evidence for this conclusion is the fact that first filler is disclosed to be at 42 volume parts; thus, the reference is seen to include concentrations for the first filler, i.e. claimed inorganic hollow filler, which would have, at least, overlapping with the claimed range.

	With respect to claim 7, Nagata discloses a concentration of 5 to less than 100 vol% and more preferably 25-75 vol% of abrasive grains (col. 2, lines 60-62). Furthermore, Nagata discloses a concentration of 1-55 vol% of the inorganic hollow filler 
MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 8, Nagata discloses a concentration of 5 to less than 100 vol% and more preferably 25-75 vol% of abrasive grains (col. 2, lines 60-62). Furthermore, Nagata discloses a concentration of 1-55 vol% of the inorganic hollow filler (col. 4, lines 4-6); although this concentration is disclosed for the raw materials, it is not expected of the concentration of the inorganic hollow filler of Nagata to be much different after the formation of the grinding tool due to the fact that there is nothing in the reference to suggest that the material used in formation of the grinding tool evaporates the composition during the process of manufacturing. Additional reason for the 
MPEP 2144.05 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata as applied to claim 1 above, and further in view of U.S. Patent No. 6,500,220 to Krueger et al. (Krueger).
	Nagata discloses a grinding wheel comprising a bonding material, inorganic hollow fillers, and abrasive grains as detailed out above. Although Nagata discloses cubic boron nitride or diamond as the abrasive grains, the reference is silent as to the use of alumina abrasive or silicon carbide abrasive in their grinding tool/wheel. 
	However, the use of other abrasive grains such as alumina and silicon carbide in the vitrified grinding wheel of Nagata is taken to be obvious and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, motivated by the fact that abrasive grains of oxide type, such as alumina, has been widely known as an abrasive grain used in the abrasive industry, specifically in vitreous bonding abrasive articles such as grinding wheel as that disclosed and taught by Krueger (Krueger, 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PEGAH PARVINI/Primary Examiner, Art Unit 1731